DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 88-103, 105-107 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 88, 105, the closest prior art of Sharpe et al. (2005/0110996) in view of Mueller et al. (7,202,953) discloses detecting light scattered from particles in a sample to a focusing mirror and in combination with a tunable lens for changing focusing positions of the detection light onto a sensor. The prior art fails to disclose or make obvious  a focus tunable lens arranged to collect the scattered light for the detector from a scattering volume and/or to direct the light beam into the sample; a focusing reflector configured to direct at least one of the illumination optical path into the sample and the detection optical path from the sample toward the detector; and wherein the focus tunable lens is configured to vary the light beam position and/or light beam width incident on the focusing reflector. The prior art further fails to disclose a method of adjusting at least one of a location of the detection region, a volume of the detection region, or an angle between the illumination and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
US 20090075391 A1 measuring scattering using a curved mirror
US 7679743 B1 measuring sample with variable focusing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        March 5, 2021